DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: S20 (figure 15); S431 (figure 17) and 413 (figure 32).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  The substrate unit of claims 1 and 13; 
2)  More than one lamp light delivery unit [line 9] in the environment of claim in claims 1 and 13;
3)  A plurality of ends of the lamp light delivery unit disposed at the lamp light source unit of claim 3;
4)  The width of the surface pattern unit when projected onto a plane parallel to the length direction of the lamp light delivery unit is sequentially reduced as it goes from at least one of the lamp light source units toward the other thereof and vice-versa of claim 8;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1:
1)  The “substrate unit” is unclear as it has not been shown in the drawings.  It is not possible to ascertain the relationship between the substrate unit and the other claimed elements.  The description in the specification is not sufficient to overcome this deficiency.
2)  The inclusion of more than one lamp light delivery units [line 9] with the other elements recited in claim 1 are not shown in the drawings, making the arrangement of such units unclear.
With respect to claim 2, it appears “the intensity of light outputted from the lamp light delivery unit...” should be --the intensity of light outputted to the lamp light delivery unit...--.
With respect to claim 3, the limitation “a plurality of ends of the lamp light delivery unit are disposed at the lamp light source unit” is unclear. Are two different ends receiving light from one light source?
With respect to claim 8, the limitation “the width of the surface pattern unit when projected onto a plane parallel to the length direction of the lamp light delivery unit  is sequentially reduced as it goes from at least one of the lamp light source units toward the other thereof and vice-versa” is unclear.  Should the with increase instead of be reduced?
Claims 4-7, 9-12 are indefinite as depending from indefinite claims.
With respect to claim 13:
1)  The “substrate unit” is unclear as it has not been shown in the drawings.  It is not possible to ascertain the relationship between the substrate unit and the other claimed elements.  The description in the specification is not sufficient to overcome this deficiency.
2)  The inclusion of more than one lamp light delivery units [line 9] with the other elements recited in claim 13 are not shown in the drawings, making the arrangement of such units unclear.
	Claims 14-15 are indefinite as depending from indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Griebel (2014/0140088).
With respect to claim 1, Griebel discloses a dynamic lamp device [figures 1-2] comprising a lamp unit [1] comprises: one or more lamp light delivery units [2] and each having a predetermined length; a lamp light source unit [3, 4] disposed at each of both ends of each of the lamp light delivery units [2] and configured to deliver light emitted therefrom to the lamp light delivery unit [2]; and a control unit [7] configured to apply a light source control signal [paragraph 0037, signal applied through 8, 9] to the lamp light source unit [3, 4] disposed at each of the both ends of the lamp light delivery unit [2] to change the intensity of light along the length of the lamp light delivery unit [2, paragraph 0040:  note the intensity output would be changed as well as the color] to cause a predetermined intensity zone [10] having a predetermined light intensity to be shifted along the length of the lamp light delivery unit [2, paragraph 0040].
Griebel discloses the device is used in a headlight [80; figures 9 and 10] and that the light source units [3, 4] are LEDs [paragraph 0038], but does not disclose the claimed housing or substrate unit.  It is well known in the art to install LEDs on substrates which allows electrical circuit elements and connections and allows easier positioning or the light source units with respect to other elements of the lamp unit.  Placing lamp devices, including headlights, in a housing allows the devices to be easily installed and also protects the lamp unit from environmental hazards.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Griebel to include a housing, a substrate unit disposed on the housing and connected to the lamp light delivery units so that the light emitted can exit from the housing toward the outside of the housing to create a lamp device which is easily positioned and protected from the environment.
With respect to claim 2, Griebel discloses the intensity of light outputted from the lamp light delivery unit [2] in response to the light source control signal applied to the lamp light source unit [3, 4] from the control unit [7] comprises inherently a plurality of levels of light intensity.  
With respect to claim 3, Griebel discloses a plurality of ends [5, 6] of the lamp light delivery unit [2] are disposed at the lamp light source unit [3, 4].  
With respect to claim 13, Griebel discloses a method for controlling a dynamic lamp device, the method comprising: a lamp unit [1] comprises: one or more lamp light delivery units [2] each inherently having a predetermined length; a lamp light source unit [3, 4] disposed at each of both ends of each of the lamp light delivery units [2] and configured to deliver light emitted therefrom to the lamp light delivery unit [2]; and a control unit [7] configured to apply a light source control signal to the lamp light source unit [2] disposed at each of the both ends [5, 6] of the lamp light delivery unit [2] to change the intensity of light along the length of the lamp light delivery unit (320) to cause a predetermined intensity zone [10] having a predetermined light intensity to be shifted along the length of the lamp light delivery unit [2].
 Griebel discloses the device is used in a headlight [80; figures 9 and 10] and that the light source units [3, 4] are LEDs [paragraph 0038], but does not disclose the claimed housing or substrate unit.  It is well known in the art to install LEDs on substrates which allows electrical circuit elements and connections and allows easier positioning or the light source units with respect to other elements of the lamp unit.  Placing lamp devices, including headlights, in a housing allows the devices to be easily installed and also protects the lamp unit from environmental hazards.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Griebel to include a housing, a substrate unit disposed on the housing and connected to the lamp light delivery units so that the light emitted can exit from the housing toward the outside of the housing to create a lamp device which is easily positioned and protected from the environment.
Griebel does not disclose the input unit or the storage unit.  It is well known to have an input unit in lighting devices which allows a user to select and operating mode of the lamp light source unit which then generates input signal to the light source; 
It is well known to have a storage unit connected to the control unit and configured to store preset data containing information regarding the operating mode.  
An input step allowing the user to input a mode input signal to be applied to the control unit; a mode determination step allowing the control unit to determine an operating mode selected based on the mode input signal and the preset data; and a mode execution step allowing the control unit to apply an operating control signal to the lamp light source unit to execute the operating mode determined in the mode determination step would be inherent in view of the user input unit.  
It would have been obvious to one of ordinary skill in the art to include an input unit in lighting devices which allows a user to select and operating mode of the lamp light source unit which then generates input signal to the light source and a storage unit connected to the control unit and configured to store preset data containing information regarding the operating mode in the device of Griebel to allow the user to select and operating mode of the lamp light source unit to get a desirable output.
With respect to claim 14, Griebel does not disclose the claimed limitation. The mode determination step comprises: a mode input signal confirmation step  of allowing the control unit to confirm the application of the mode input signal inputted by the user through the input unit; a dynamic mode determination step of allowing the control unit to determine whether or not the operating mode selected by the user based on the mode input signal and the preset data is a dynamic mode; and a mode setting step of finally setting an operating mode which is to be executed by the control unit based on a determination result in the dynamic mode determination step would be inherent in view of the user input unit.    
It would have been obvious to one of ordinary skill in the art to include the mode determination step comprises: a mode input signal confirmation step  of allowing the control unit to confirm the application of the mode input signal inputted by the user through the input unit; a dynamic mode determination step of allowing the control unit to determine whether or not the operating mode selected by the user based on the mode input signal and the preset data is a dynamic mode; and a mode setting step of finally setting an operating mode which is to be executed by the control unit based on a determination result in the dynamic mode determination step in the device of Griebel to allow the user to select and operating mode of the lamp light source unit to get a desirable output.
With respect to claim 15, Griebel does not disclose the claimed limitation.  The mode execution step comprising: a set operating mode confirmation step of allowing the control unit to confirm the operating mode set in the mode determination step; and a dynamic mode execution step of allowing the control unit to executes the dynamic mode if it is determined that the set operating mode confirmed in the set operating mode confirmation step is the dynamic mode, and wherein the dynamic mode execution step comprises: a dynamic data confirmation step of allowing the control unit to confirm dynamic data contained in the preset data would be inherent in view of the user input unit.    
It would have been obvious to one of ordinary skill in the art to include the mode execution step comprising: a set operating mode confirmation step of allowing the control unit to confirm the operating mode set in the mode determination step; and a dynamic mode execution step of allowing the control unit to executes the dynamic mode if it is determined that the set operating mode confirmed in the set operating mode confirmation step is the dynamic mode, and wherein the dynamic mode execution step comprises: a dynamic data confirmation step of allowing the control unit to confirm dynamic data contained in the preset data in the device of Griebel to allow the user to select and operating mode of the lamp light source unit to get a desirable output.
A lamp light source signal calculation step of allowing the control unit to control the arithmetic unit connected to the control unit to calculate lamp light source unit's plural time-dependent individual signals to be outputted from the lamp light source unit based on the mode input signal and the preset data; and a lamp light source unit dynamic output step of allowing the control unit  to outputs the lamp light source unit's plural time-dependent individual signals calculated in the lamp light source signal calculation step for application to the lamp light source unit allows the user to set the speed of the shifting of the intensity zone.
It would have been obvious to one of ordinary skill in the art to include a lamp light source signal calculation step of allowing the control unit to control the arithmetic unit connected to the control unit to calculate lamp light source unit's plural time-dependent individual signals to be outputted from the lamp light source unit based on the mode input signal and the preset data; and a lamp light source unit dynamic output step of allowing the control unit  to outputs the lamp light source unit's plural time-dependent individual signals calculated in the lamp light source signal calculation step for application to the lamp light source unit in the device of Griebel to allow the user to set the speed of the shifting of the intensity zone to create a more desirable light output.

Claims 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griebel (2014/0140088) in view of CN 105137522.
With respect to claim 4, Griebel does not disclose the claimed surface pattern.   CN 105137522, in a similar light guide device discloses the lamp light delivery unit [light guide, 100] comprises a predetermined surface pattern unit [140; pattern- figure 1, 4A, 4B] formed on a surface thereof to aide in the decoupling of light from the light guide.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, a taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 9, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the surface pattern unit [640] is engraved in a recessed shape on the surface [124] of the lamp light delivery unit [100].  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit engraved in a recessed shape on the surface of the lamp light delivery unit in the device of Griebel, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 10, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the surface pattern unit [140] comprises a light exit surface [141, 142] oriented in the direction in which it goes from at least one of the lamp light source units [940, 960: figure 5] toward the other thereof and the light exit angle formed between the light exit surface [141, 142] of the surface pattern unit [140] and the surface  [124] of the lamp light delivery unit [100] is sequentially increased or equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, having a light exit surface oriented in the direction in which it goes from at least one of the lamp light source units toward the other thereof and the light exit angle formed between the light exit surface of the surface pattern unit  and the surface of the lamp light delivery unit is equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 11, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the width of the surface pattern unit [140] when projected onto a plane parallel to the length direction of the lamp light delivery unit [100] is sequentially reduced or equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, having the width of the surface pattern unit [140] when projected onto a plane parallel to the length direction of the lamp light delivery unit is equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 12, Griebel does not disclose the claimed limtaions.  CN 105137522 discloses surface pattern units which comprise a light exit surface oriented in the direction in which it goes from at least one of the lamp light source units toward the other thereof but does not disclose the surface treatment.  It is known that using an uneven surface treatment can cause the light to have a diffused quality. It would have been obvious to one of ordinary skill in the art to include a surface pattern unit comprise a light exit surface (414) oriented in the direction in which it goes from at least one of the lamp light source units (330) toward the other thereof in the device of Griebel, a taught by CN 105137522, to aide in the decoupling of light from the light guide and create a desirable light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Griebel modified by CN 105137522 to have light exit surface is surface- treated unevenly to cause the light to have a diffused quality.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griebel (2014/0140088) in view of CN 105137522 and further in view of Song et al. (2017/0192156).
With respect to claim 5, neither Griebel nor CN 105137522 discloses the surface pattern unit is embossed in a projected shape on the surface of the lamp light delivery unit.   Song, in a similar light guide device discloses a projected shape is embossed on the surface of the lamp light delivery unit [paragraph 0102].  It would have been obvious to one of ordinary skill in the art to form the projected shape on the surface of the lamp light delivery unit in the device of Griebel modified by CN 105137522, as taught by Song, to easily and precisely form the shape on the light guide.
With respect to claim 6, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the surface pattern unit [140] comprises a light exit surface [141, 142] oriented in the direction in which it goes from at least one of the lamp light source units [940, 960: figure 5] toward the other thereof and the light exit angle formed between the light exit surface [141, 142] of the surface pattern unit [140] and the surface  [124] of the lamp light delivery unit [100] is sequentially increased or equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, having a light exit surface oriented in the direction in which it goes from at least one of the lamp light source units toward the other thereof and the light exit angle formed between the light exit surface of the surface pattern unit  and the surface of the lamp light delivery unit is equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 7, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the height surface pattern unit [140] from the surface of the lamp light delivery unit [100] is sequentially reduced or equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, having the height surface pattern unit [140] from the surface of the lamp light delivery unit [100] is equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.
With respect to claim 8, Griebel does not disclose the claimed limitation.  CN 105137522 teaches the width of the surface pattern unit [140] when projected onto a plane parallel to the length direction of the lamp light delivery unit [100] is sequentially reduced or equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa.  It would have been obvious to one of ordinary skill in the art to include a predetermined surface pattern unit on the surface of the lamp light delivery unit in the device of Griebel, having the width of the surface pattern unit [140] when projected onto a plane parallel to the length direction of the lamp light delivery unit is equal as it goes from at least one of the lamp light source units toward the other thereof and vice-versa, as taught by CN 105137522 to aide in the decoupling of light from the light guide and create a desirable light output.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauco et al. (2016/0103261) discloses a lighting device where intensity changes of the light sources [150a, 150b] cause the color variation area [230] to move along the length of the optical fiber.
Timm et al. (2015/0257224) discloses a lighting device where intensity changes of the light sources cause the light spot to move along the length of the light strip [paragraph 0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875